Citation Nr: 1324638	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  12-06 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to December 10, 2009 for the grant of entitlement to a total disability rating for compensation purposes due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to January 1957 and from April 1957 to August 1975.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the Veteran's claims folder has been transferred to the Columbia, South Carolina RO.

In June 2013, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In January 1983 and February 2008 rating decisions, the RO denied claims of entitlement to TDIU; the rating decisions were not appealed and became final.

2.  The Veteran filed a claim for an increased rating for a service-connected disability, which includes entitlement to a TDIU, which was received by VA on December 10, 2009. 

3.  It was not factually ascertainable that the Veteran was unable to obtain or maintain substantially gainful employment due solely to an increase in severity of service-connected disabilities within the year prior to December 10, 2009. 



CONCLUSION OF LAW

The criteria for an effective date prior to December 10, 2009, for the grant of a TDIU have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, (West 2002); 38 C.F.R. §§ 3.159, 3.400, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  
Here, the Veteran is appealing the effective date assigned for the grant of entitlement to TDIU.  Once the claim of entitlement to TDIU has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3) (2012).  The RO has provided the Veteran with the required SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ or Decision Review Officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the VLJ informed the Veteran of the evidence necessary to substantiate an effective date claim and clarified the issue before the Board.  The Veteran then gave testimony on his medical and employment history, elicited by both his representative and the VLJ.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  The Veteran has not suggested any deficiency in the conduct of the hearings.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, and the reports of multiple VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  He has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.  Moreover, in this particular case, the facts that serve as the basis of the denial of the claim are incontrovertible.  Thus, as no reasonable possibility exists that any further factual development would assist in substantiating the claim, any deficiencies of VCAA notice or assistance, if they exist are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  

II. Analysis

The Veteran argues that he has been unemployed since discharge from service due solely to his service-connected disabilities.  Therefore, he contends that he is entitled to an effective date prior to December 10, 2009 for the grant of entitlement to TDIU. 
  
Under governing law, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (2012).  The effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125, 126 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999) (VA must consider all the evidence of record, including that which predated a decision on the same matter, to determine when an ascertainable increase occurred in the rated disability); VAOGCPREC 12-98.  In a claim for increased compensation, a treatment record may serve as an informal claim for the purposes of determining an effective date.  38 U.S.C.A. § 5110(b)(2) (West 2002); see 38 C.F.R. § 3.400(o)(2) (2012); Harper v. Brown, 10 Vet. App. 125 (1997).

The Board observes that the Veteran applied twice for TDIU prior to the claim that was granted in the June 2010 rating decision.  These claims were denied in January 1983 and February 2008 rating decisions.  The Veteran did not appeal these denials, and there was no additional evidence or argument submitted within one year of either of these decisions.  Therefore, these decisions are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2012).
 
Previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  In this case, the Veteran has made no specific allegations of CUE in either the January 1983 or February 2008 rating decisions to warrant contemplation of an earlier effective date on that basis. 

Therefore, the earliest effective date available for the grant of TDIU is December 10, 2008, one year prior to the date of receipt of the increased rating claim.  Evidence dated from December 10, 2008 to December 10, 2009 includes VA treatment notes.  The Veteran did not submit any other evidence, including personal statements, between the prior final rating decision in February 2008 and the claim filed in December 2009.  Thus, the only basis for the grant of an effective date prior to December 10, 2009 is if the VA treatment notes establish that the Veteran was unemployable due solely to his service-connected disabilities during that time.  The Board's review of these records reveals that the Veteran received treatment for his back and neurological disabilities, including having an EMG in April 2009.  There is also a note that the Veteran requires a walker as an assistive device.  However, these records do not discuss the Veteran's work history, or lack thereof.  Thus, there is no competent evidence from which the Board can determine that it was factually ascertainable that the Veteran was unable to obtain and maintain substantially gainful employment due solely to service-connected disabilities in the year prior to December 10, 2009.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU prior to December 10, 2009.  Therefore, his claim must be denied. 


ORDER

Entitlement to an effective date prior to December 10, 2009 for the grant of a TDIU is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


